EXHIBIT 10.75

DEBT SETTLEMENT AGREEMENT

DEBT SETTLEMENT AGREEMENT (this “Agreement”), dated as of February 27, 2008, by
and among Lithium Technology Corporation (“LTC”), GAIA Akkumulatorenwerke GmbH
(“GAIA”), Arch Hill Ventures N.V., Arch Hill Real Estate N.V. and Arch Hill
Capital N.V.

WHEREAS:

Arch Hill Capital N.V., Arch Hill Ventures N.V. and Arch Hill Real Estate N.V.
(collectively, the “Debtholders”) are owed by LTC and GAIA (collectively, the
“Debtors”) amounts set forth on Schedule I to this Agreement (collectively, the
“Debt”); and

B. The parties desire LTC to issue to Arch Hill Capital, upon the terms and
conditions set forth in this Agreement, the number of shares of LTC Common Stock
in settlement of the Debt (the “Shares”) set forth on Schedule I to this
Agreement (the “Debt Settlement”).

NOW, THEREFORE, in consideration of these premises and the mutual agreements
contained in this Agreement, the parties hereto agree as follows:

1. SETTLEMENT OF DEBT

a. Settlement of Debt. LTC shall issue to Arch Hill Capital and Arch Hill
Capital shall acquire from LTC the Shares in full and complete settlement of the
Debt.

b. Closing. The date and time of the closing (the “Closing”) of the transactions
under this Agreement (the “Closing Date”) shall be on a mutually agreed upon
time. The parties acknowledge that the Board of Directors of LTC has adopted
resolutions approving the issuance of Shares for the settlement of up to
$5,000,000 of Debt and that the Closing of the issuance of Shares for the amount
of Debt in excess of $5 million shall be conditioned on the approval of the
Board of Directors of LTC of such issuance (the “Share Authorization”). The
parties further acknowledge that LTC does not currently have available from its
authorized but unissued shares of Common Stock enough shares to issue all of the
Shares to Arch Hill Capital however LTC agrees to conduct a meeting of its Board
of Directors and shareholders to increase the authorized Common Stock once LTC’s
periodic filings required under the Securities Exchange Act of 1934, as amended
(the “1934 Act”) are up to date (the “Share Authorization”). The parties further
acknowledge that LTC’s filings under the 1934 Act are not current and that the
latest audited financial information of LTC on file under the 1934 Act is for
the year ended December 31, 2006.

c. Securities Act Exemption. The parties are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).

 

4



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE DEBTHOLDERS. Each Debtholder severally
(and not jointly) represents and warrants to LTC solely as to that Debtholder
that:

a. Authorization; Enforcement. This Agreement has been duly and validly
authorized by the Debtholder. This Agreement has been duly executed and
delivered on behalf of Debtholder, and this Agreement constitutes valid and
binding agreement of Debtholder enforceable in accordance with its terms.

3. INVESTMENT REPRESENTATIONS OF ARCH HILL CAPITAL. Arch Hill Capital represents
and warrants that:

a. Investment Purpose. Arch Hill Capital is acquiring the Shares for its own
account and not with a present view towards the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the 1933 Act.

b. Accredited Investor Status. Arch Hill Capital is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

c. Reliance on Exemptions. Arch Hill Capital understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal securities laws and that LTC
is relying upon the truth and accuracy of, and Arch Hill Capital’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Arch Hill Capital set forth herein in order to determine the
availability of such exemptions and the eligibility of Arch Hill Capital to
acquire the Shares.

d. Transfer or Re-sale. Arch Hill Capital understands that except as provided
herein, the sale or re-sale of the Shares has not been and is not being
registered under the 1933 Act, and the Shares may not be transferred unless the
Shares are sold pursuant to an effective registration statement under the 1933
Act or an exemption from registration.

e. Legends. Arch Hill Capital understands that the Shares will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”

f. Residency. Arch Hill Capital is a resident of the Netherlands.

 

5



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF LTC. LTC represents and warrants to each
Debtholder that:

a. Authorization; Enforcement. Subject to the Board Approval Condition and the
Share Authorization, (i) LTC has all requisite corporate power and authority to
enter into and perform this Agreement, and to consummate the transactions
contemplated hereby and thereby and to issue the Shares, in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement and
the consummation by it of the transactions contemplated hereby have been duly
authorized by LTC’s Board of Directors and no further consent or authorization
of LTC, its Board of Directors, or its shareholders is required, (iii) this
Agreement has been duly executed and delivered by LTC by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other documents
executed in connection herewith and bind LTC accordingly, and (iv) this
Agreement constitutes a legal, valid and binding obligation of LTC enforceable
against LTC in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by general principles of equity.

5. MISCELLANEOUS.

a. Lock-Up. Arch Hill Capital agrees that for a two year period commencing on
the Closing Date it will not, directly or indirectly, without the prior written
consent of LTC issue, offer, agree or offer to sell, sell, grant an option for
the purchase or sale of, transfer, pledge, assign, hypothecate, distribute or
otherwise encumber or dispose of the Shares.

b. Governing Law. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

 

6



--------------------------------------------------------------------------------

c. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

d. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

e. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

f. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, no party makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.

g. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

If to LTC:    Lithium Technology Corporation   

5115 Campus

Drive Plymouth Meeting, Pennsylvania 19462

   Attention:    Mr. Amir Elbaz, Chief Financial Officer    Facsimile:   
610-940-6091 If to GAIA:    GAIA Akkumulatorenwerke GmbH    MontaniastraBe 17   
D-99734 Nordhausen    Germany    Attention:    Dr. Klaus Brandt, Chief Executive
Officer    Facsimile:    011 49 36 31 61 67 49 If to any Debtholder:    Arch
Hill Capital N.V.    Parkweg 2    2585 JJ’s-Gravenhage    The Netherlands   
Attention:    Mr. Christiaan A. van den Berg, Chief Executive Officer   
Facsimile:    011 31 70 416 6050

 

7



--------------------------------------------------------------------------------

Each party shall provide notice to the other party of any change in address.

h. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. No party shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other.

i. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

j. Survival. The agreements and covenants set forth herein shall survive the
Closing.

k. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby, including but not limited to, the execution of any amendment relating to
the calculation of the Debt set forth on Schedule I if necessary.

l. Review of Agreement. Each party hereto represents and warrants that it has
carefully read this Agreement and knows the contents hereof and that it has
signed this Agreement freely and voluntarily and that each party has obtained
independent counsel in reviewing this document and further acknowledges that the
law firm of Gallagher, Briody & Butler has memorialized the within Agreement and
has provided legal advice solely to LTC with respect to this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

LITHIUM TECHNOLOGY CORPORATION By:  

 

  Amir Elbaz   Chief Financial Officer GAIA AKKUMULATORENWERKE GMBH By:  

 

  Klaus Brandt   Chief Executive Officer ARCH HILL CAPITAL, N.V. By:  

 

  Christiaan A. van den Berg   Chief Executive Officer ARCH HILL VENTURES N.V.
By:  

 

  Christiaan A. van den Berg   Executive Officer ARCH HILL REAL ESTATE N.V. By:
 

 

  Christiaan A. van den Berg   Executive Officer

 

9



--------------------------------------------------------------------------------

SCHEDULE I

2008 Debt Settlement With Arch Hill

 

As of February 26, 2008

     

Spot Conversion Price                        1.4822

     Euro      Dollar

1       LTC Debt to Arch Hill Capital

   € 124,021.05    $ 183,824.00

2       GAIA Debt to Arch Hill Capital

   € 685,394.40    $ 1,015,891.58

3       GAIA Debt to Arch Hill Ventures N.V.

   € 2,700,263.95    $ 4,002,331.23

4       GAIA Debt to Arch Hill Real Estate N.V.

   € 385,684.10    $ 571,660.97              

Total

   € 3,895,363.50    $ 5,773,707.78

Conversion Shares

Up to $5,000,000 at a conversion price of $0.017 (CP 1) and the balance of the
amount owed at market closing price on February 25, 2008 (CP 2)

CP 1                $0.0170

CP 2                $0.0900

 

Amount

   CP    Conversion Shares $ 5,000,000    $ 0.0170    294,117,647 $ 773,708    $
0.0900    8,596,753                   Total Shares to be Issued    302,714,400

 

10